 



Exhibit 10.4

REAL PROPERTY PURCHASE AND SALE AGREEMENT
(CANADA)

Between

3058348 NOVA SCOTIA COMPANY,
a Nova Scotia unlimited liability company

and

3058349 NOVA SCOTIA COMPANY,
a Nova Scotia unlimited liability company, as Sellers

and

GLADSTONE COMMERCIAL LIMITED PARTNERSHIP,
a Delaware limited partnership, as Purchaser

Dated August 11, 2004

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

Page

         
1.PURCHASE AND SALE
    2  
1.1 Certain Definitions
    2  
1.2 Agreement to Purchase and Sell
    2  
1.3 Encumbrances
    2  
1.4 Purchase Price
    2  
2. DUE DILIGENCE
    3  
2.1 Purchaser’s Tests and Inspections
    3  
2.2 Surveys and Title Commitments
    4  
2.3 Delivery of Documents and Information
    4  
2.4 Additional Information
    4  
3. STATUS OF TITLE TO THE PROPERTIES
    5  
3.1 State of Title
    5  
3.2 Preliminary Evidence of Title
    5  
3.3 Title Defects
    5  
4.CLOSING PRORATIONS AND ADJUSTMENTS
    6  
4.1 Prorations and Adjustments
    6  
5.CLOSING
    6  
5.1 Closing Date
    6  
5.2 Closing Documents
    6  
5.3 Conditions to the Purchaser’s Obligation to Close
    8  
5.4 Conditions to the Sellers’ Obligation to Close
    9  
5.5 Transaction Costs
    9  
6.REPRESENTATIONS AND WARRANTIES OF THE SELLERS
    10  
6.1 Organization
    10  
6.2 Authority
    10  
6.3 Interest in Properties
    10  
6.4 No Defaults
    11  
6.5 No Litigation; No Expropriation
    11  
6.6 No Violation
    11  
6.7 Required Obligations
    12  
6.8 Condition of Properties
    12  
6.9 Utilities
    12  
6.10 Zoning
    12  
6.11 Improvements
    12  
6.12 Environmental Matters
    12  
6.13 Insurance
    13  
6.14 Compliance
    13  
6.15 Leases
    13  
6.16 Service Contracts
    15  
6.17 Permits
    15  

i



--------------------------------------------------------------------------------



 



         
6.18 Taxes
    15  
6.19 Books and Records
    15  
6.20 No Brokers
    15  
6.21 Survival of Representations and Warranties; Indemnification
    16  
6.22 Bulk Sales
    16  
7.REPRESENTATIONS AND WARRANTIES OF THE PURCHASER
    16  
7.1 Organization, Good Standing and Qualification
    16  
7.2 Authorization
    16  
7.3 No Violation
    17  
7.4 No Litigation
    17  
7.5 No Brokers
    17  
7.6 Survival of Representations and Warranties; Indemnification
    17  
8.COVENANTS
    18  
8.1 Covenants of the Purchaser
    18  
8.2 Covenants of the Sellers
    18  
9.TERMINATION
    19  
9.1 Termination by the Purchaser
    19  
9.2 Termination by the Sellers
    20  
10. MISCELLANEOUS
    21  
10.1 Assignment
    21  
10.2 Entire Agreement
    21  
10.3 Notices
    21  
10.4 Governing Law
    22  
10.5 Counterparts
    22  
10.6 Interpretation
    22  
10.7 Risk of Loss
    23  

ii



--------------------------------------------------------------------------------



 



 

REAL PROPERTY PURCHASE AND SALE AGREEMENT
(CANADA)

     THIS REAL PROPERTY PURCHASE AND SALE AGREEMENT (this “Agreement”) is made
and entered into as of the 11th day of August, 2004, by and between 3058348 NOVA
SCOTIA COMPANY, a Nova Scotia unlimited liability company (the “Dorval Seller”),
and 3058349 NOVA SCOTIA COMPANY, a Nova Scotia unlimited liability company (the
“Granby Seller,” and, together with Dorval, the “Sellers”), and GLADSTONE
COMMERCIAL LIMITED PARTNERSHIP, a Delaware limited partnership (the
“Purchaser”), recites and provides as follows:

RECITALS:

     A. The Sellers are the registered and beneficial owners of all of the
interest (or its Quebec civil law equivalent) in the real property and
improvements as indicated on Schedule 1.2 attached (including the residual
interests in any tenant improvements thereon) together with all rights and
appurtenances pertaining to such land, including, without limitation, (i) all
minerals, oil, gas, and other hydrocarbon substances thereon; (ii) all right,
title and interest of Sellers in and to adjacent strips, streets, roads,
avenues, alleys and rights of way, public or private, open or proposed;
(iii) all easements, covenants, privileges, and hereditaments, whether or not of
record; (iv) all access, air, water, riparian, development, utility, and solar
rights; (v) all signs, appliances, security systems, fixtures, mechanical
systems, landscaping and other property owned by Sellers located at either
Property (as hereafter defined), but excluding items of property owned by Tenant
(as hereinafter defined) attached to the Property that, pursuant to the
provisions of the corresponding Lease (as hereafter defined), may be removed by
Tenant; (vi) all site plans, surveys, plans and specifications, and floor plans
relating to the Property; (vii) all warranties, guarantees and bonds relating to
the Property; and (viii) all permits, licenses, certificates of occupancy, and
other governmental approvals which relate to the Property, each of which is
referred to individually as a “Property” and which are collectively referred to
as the “Properties.” The Properties are identified on Schedule 1.2 by street
address.

     B. Each of the Sellers desires to sell all of its interest in the
corresponding Property to the Purchaser, and the Purchaser desires to purchase
all of the Sellers’ interests in the Properties.

AGREEMENT:

     NOW THEREFORE, for and in consideration of the premises, the mutual
covenants and agreements contained in this Agreement, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties covenant and agree as follows:

1



--------------------------------------------------------------------------------



 



1. PURCHASE AND SALE

1.1 Certain Definitions. For purposes of this Agreement:

1.1.1 “GE Capital” means GE Capital Canada Equipment Financing, Inc.

1.1.2 “Mortgage Loan” shall mean the mortgage loans made by GE Capital the
repayment of which is secured by mortgages or deeds of trust encumbering the
Properties.

1.1.3 “Purchase Price” means the amount, in U.S. dollars, that is the purchase
price of each Property, as identified on Schedule 1.2 for such Property.

1.1.4 “Person” shall mean and include natural persons, corporations, limited
liability companies, limited partnerships, general partnerships, joint stock
companies, joint ventures, associations, companies, trusts, banks, trust
companies, land trusts, business trusts, Indian tribes or other organizations,
whether or not legal entities, and governments and agencies and political
subdivisions thereof.

1.1.5 For purposes of this Agreement, the “knowledge” of a Person shall mean the
actual knowledge of such Person’s officers, senior executives, managing members,
managing partners, general partners, majority shareholders, key employees or
their equivalents, and shall mean that the applicable party has conducted a
reasonable review of its files and such review did not disclose any information
contrary to the accuracy or veracity of any such representation or warranty, but
without attribution or other duty of inquiry.

1.1.6 For purposes of this Agreement, “business day” shall mean any day
excluding Saturday, Sunday and any day which in the Commonwealth of Virginia is
a legal holiday or a day on which banking institutions are authorized by law or
by other governmental actions to close.

     1.2 Agreement to Purchase and Sell. Subject to the terms and conditions of
this Agreement, at the “Closing” (as hereafter defined), each Seller shall sell,
transfer and convey to the Purchaser, and the Purchaser shall purchase and
accept from the Sellers, all of each Seller’s rights, title and interests in and
to its Property as identified on Schedule 1.2.

     1.3 Encumbrances. The Purchaser shall acquire each Property with legal
warranty free and clear of all liabilities, obligations and commitments of the
Sellers and free and clear of all liens, hypothecs, prior claims, servitudes and
any other encumbrances other than the “Permitted Exceptions” (as hereafter
defined).

     1.4 Purchase Price. On the terms and subject to the conditions of this
Agreement, at the Closing, the Sellers shall sell, transfer, convey, assign and
deliver to the Purchaser, and the Purchaser shall purchase and accept from the
Sellers, all of the rights, title and interests of the

2



--------------------------------------------------------------------------------



 



Sellers in and to the Properties and the “Leases” (as hereafter defined) for an
aggregate purchase price (the “Aggregate Purchase Price”) of $4,467,340 (US). On
the date of full execution of this Agreement (as reflected by the dates opposite
the signatures on the execution page hereof) (the “Execution Date”), the
Purchaser shall deposit with First American Title Insurance Company (the “Title
Insurer”) the sum of $100,000, to be held in an interest-bearing account to be
approved by the Purchaser (such deposit, together with any interest earned
thereon, is hereafter referred to as the “Deposit”), to be held in accordance
with an Escrow Agreement substantially in the form attached hereto as
Schedule 1.4, which shall be applied to the Aggregate Purchase Price, retained
by the Sellers, or refunded to the Purchaser, all as more particularly set forth
herein. The Aggregate Purchase Price shall be allocated between the Properties
as set forth in Schedule 1.2, provided that the parties may change such
allocations hereafter by mutual agreement. The Aggregate Purchase Price shall be
payable as follows:

1.4.1 At the Closing, the Deposit shall be applied against the Aggregate
Purchase Price; and

1.4.2 At the Closing, the Purchaser shall pay the remainder of the Aggregate
Purchase Price to the Sellers by wire transfer of immediately available funds.

The Aggregate Purchase Price will be adjusted pursuant to Sections 4.1, 6.1 and
6.2, as applicable.

2. DUE DILIGENCE

     2.1 Purchaser’s Tests and Inspections. The Purchaser, its agents,
contractors, employees and other representatives, shall have the right at any
time during normal business hours throughout the period (the “Due Diligence
Period”) extending from the Execution Date to 11:59 p.m. on the 30th day
thereafter, and upon 24 hours prior notice to the Sellers (which notice may be
oral or written,) to enter upon the Properties, subject to the rights of the
respective tenants thereof, and to conduct environmental assessments,
appraisals, surveys and other inspections and tests of the Properties. The
Purchaser shall have the right, by written notice to the Sellers, to extend the
Due Diligence Period for up to ten (10) days to the extent necessary for the
Purchaser to obtain final reports from the third party inspectors and service
providers performing the services referenced in the preceding sentence. The
Purchaser, in its sole and absolute discretion, shall have the right to
terminate this Agreement by giving written notice of termination to the Sellers
at any time prior to the expiration of the Due Diligence Period. Upon any such
termination, the Deposit shall be returned to the Purchaser, and the parties
shall have no further rights or obligations hereunder, except for any
obligations imposed under the last 3 sentences of this Section 2.1, the Sellers’
indemnification obligations under Section 6.21 hereof with respect to a breach
of the Sellers’ representations and warranties under Section 6.20 hereof, the
Purchaser’s indemnification obligations under Section 7.6 hereof with respect to
a breach of the Purchaser’s representations and warranties under Section 7.5
hereof, the Purchaser’s obligations under Sections 8.1.1 and 8.1.3 hereof, and
the Sellers’ obligations under Sections 8.2.1 and 8.2.2 hereof (together, the
"Post-Termination Obligations”). The Purchaser shall indemnify against and hold
the Sellers harmless from any claims, demands, liabilities,

3



--------------------------------------------------------------------------------



 



losses damages, costs, and expenses, including, without limitation, attorneys’
fees, arising from entry upon the Properties by the Purchaser, or any of the
Purchaser’s agents, contractors, employees, or other representatives, or the
conduct of such tests, surveys, studies or other due diligence. If the Closing
does not occur, the Purchaser, at its own expense, shall repair any damage to
the Properties caused in the performance of the Purchaser’s tests and studies.
If the Purchaser elects to rescind and terminate this Agreement as aforesaid,
the Purchaser shall deliver to the Sellers copies of the written results of such
tests, surveys, studies and other due diligence (other than internal marketing
or economic studies) within thirty (30) days after the expiration of the Due
Diligence Period.

     2.2 Surveys and Title Commitments. Within five (5) days after the
commencement of the Due Diligence Period, the Purchaser will order the following
relative to the Properties: (a) ALTA/ACSM land title surveys (or an acceptable
Canadian equivalent thereof); and (b) ALTA Form B 1970 title insurance
commitments, including all required endorsements (together, the “Title
Commitments”), issued by the Title Insurer’s National Accounts Office in
Washington, D.C. The Purchaser shall be responsible for the costs of such
surveys and the Title Commitments as provided in Section 5.5 hereof.

     2.3 Delivery of Documents and Information. Prior to the date of this
Agreement, the Sellers delivered to the Purchaser certain documents and items of
information with respect to the Properties, including, without limitation, the
following:

2.3.1 Copies of the leases as to each of the Properties (the “Leases”), and the
related lease guaranties (the “Lease Guaranties”), as follows:

     2.3.1.1 That certain Lease Agreement, dated as of July 28, 2001 (the
“Dorval Lease”), between Data Business Form Limited, as Tenant (the “Tenant”),
and the Dorval Seller, as Landlord;

     2.3.1.2 That certain Unconditional Guaranty Agreement, dated as of July 27,
2001, from Workflow Management, Inc., a Delaware corporation (the “Guarantor”),
to the Dorval Seller;

     2.3.1.3 That certain Lease Agreement, dated as of July 28, 2001 (the
“Granby Lease”), between the Tenant, as Tenant, and the Granby Seller, as
Landlord; and

     2.3.1.4 That certain Unconditional Guaranty Agreement, dated as of July 27,
2001, from the Guarantor to the Granby Seller; and

2.3.2 Copies of the most recent survey and owner’s title insurance policy for
each of the Properties.

     2.4 Additional Information. The Sellers shall furnish to the Purchaser all
information concerning the title to, the condition or operation of, and the
income from the Properties that is in the possession of the Sellers and that the
Purchaser may reasonably request.

4



--------------------------------------------------------------------------------



 



3. STATUS OF TITLE TO THE PROPERTIES

     3.1 State of Title. At Closing, the Sellers shall own and be the registered
owner of good and marketable fee simple title (or its Quebec civil law
equivalent) to the Properties, subject only to those servitudes, covenants,
conditions, restrictions and other matters affecting title as set forth in
Schedule 3.1 attached (the “Scheduled Exceptions.”) The Leases and the Scheduled
Exceptions are referred to collectively herein as the “Permitted Exceptions.”

     3.2 Preliminary Evidence of Title. Within 3 weeks after the Execution Date,
the Purchaser shall obtain, in a form acceptable to the Purchaser, the following
documents to evidence the condition of the title to each Property:

3.2.1 The Title Commitments which shall commit the Title Insurer to insure, at
standard rates, good and marketable title to each Property, subject only to the
Permitted Exceptions, in the amount of the Purchase Price of each such Property.
The Title Commitments shall reflect that fee simple title (or its Quebec civil
law equivalent) is held by the respective Seller. The owner’s title insurance
policies, and endorsements thereto, to be issued to the Purchaser at Closing
pursuant to Section 5.3.5 hereof are hereafter referred to as the “Title
Insurance Policies.”

3.2.2 Sub-searches followed by title opinions (the “Title Opinions”) for each
Property evidencing that each Property is owned by the corresponding Seller by
good and marketable title free and clear of all hypothecs, prior claims,
servitudes, leases, encumbrances and other charges other than the Permitted
Exceptions.

3.2.3 Written results of searches reflecting any liens, hypothecs, bankruptcies,
and litigation (the “RDPRM Searches”), conducted by the Purchaser’s attorneys in
connection with the Sellers or the Properties. The RDPRM Searches shall be
conducted as to each Seller and shall search the appropriate registries.

     3.3 Title Defects. The Purchaser shall have the right to review the Title
Commitments, Title Opinions, RDPRM Searches and any surveys or certificates of
location of the Properties obtained by Purchaser or any existing survey or
certificate of location (or any revision or update of any of them, all of which
are collectively referred to as the “Surveys”). The Purchaser shall obtain any
new Surveys within 3 weeks after the Execution Date. The Purchaser shall notify
the Sellers in writing within 10 business days after the Purchaser receives the
last of the Title Commitments, Surveys, Title Opinions and RDPRM Searches, as
the case may be, of any defects in or exceptions to title to either of the
Properties (other than the Permitted Exceptions) that the Purchaser finds to be
unacceptable. Within 5 business days after receiving such notice from the
Purchaser, the Sellers shall notify the Purchaser of the Sellers’ election
(a) to cure such exceptions, in which event the Sellers shall cure such
exceptions promptly and at their expense, including, if applicable, obtaining a
judgment confirming title, and the Closing Date shall be extended as necessary
to permit the completion of such cure, or (b) not to cure such exceptions, in
which event the Purchaser shall either waive such condition

5



--------------------------------------------------------------------------------



 



and proceed to purchase the Properties as provided herein or terminate this
Agreement. If the Purchaser so elects to terminate, the Deposit shall be
returned to the Purchaser, and the parties shall have no further rights or
obligations hereunder, except for the Post-Termination Obligations. Unless the
Sellers expressly agree to do so, the Sellers shall have no obligation to cure
or remove any title defects or exceptions; provided that the Sellers shall pay
off the Mortgage Loan, and any other monetary liens and hypothecs (other than
the Permitted Exceptions), at the Closing so as to effect the release of the
Properties from any mortgages, deeds of trust, hypothecs and other documents and
instruments securing repayment of the Mortgage Loan.

4. CLOSING PRORATIONS AND ADJUSTMENTS

     4.1 Prorations and Adjustments. Rent payable under the Leases shall be
prorated between the Sellers and the Purchaser as of the Closing Date, with the
Sellers being entitled to all of such rent accruing up to and through the
Closing Date, and the Purchaser being entitled to all of such rent accruing
after the Closing Date. The Tenant for each Property is solely responsible for,
and the Sellers and the Purchaser shall not prorate or adjust between
themselves, any other disbursements, payments, or obligations relating to the
Properties, whether accruing before, during or after the Closing Date,
including, without limitation,:

     4.1.1 Real estate and personal property taxes and assessments; and

     4.1.2 Water, electric, telephone and all other utility and fuel charges.

5. CLOSING

     5.1 Closing Date. The closing of the purchase and sale transaction
contemplated by this Agreement (the “Closing”) shall occur at the offices of the
Title Insurer at 9:00 a.m. on the 20th day after the expiration of the Due
Diligence Period (the “Closing Date,” provided that, if such 20th day is not a
business day, the Closing Date shall be the next business day thereafter),
provided that all conditions to Closing have been satisfied or waived, or at
such other time and place as the Sellers and the Purchaser shall agree in
writing.

5.2 Closing Documents

5.2.1 Sellers. Not later than the Closing Date, the Sellers shall deliver or
execute and deliver, as the case may be, to the Purchaser the following:

     5.2.1.1 Executed originals of the deeds of transfer for the Properties;

     5.2.1.2 Original, executed counterparts of the Leases and the Lease
Guaranties;

     5.2.1.3 An executed assignment and assumption agreement (the “Assignment”)
with respect to the Leases in the form attached as Schedule 5.2.1.3;

6



--------------------------------------------------------------------------------



 



     5.2.1.4 An executed quitclaim bill of sale as to all of Sellers’ rights,
title and interests, if any, in and to any tangible personal property and
fixtures at or on the Properties in the form attached as Schedule 5.2.1.4;

     5.2.1.5 Any affidavits, certificates and other documents that are
reasonably required for the Title Insurer to issue the Title Insurance Policies
in the form required by this Agreement;

     5.2.1.6 For each Seller, a resolution authorizing the transactions
contemplated by this Agreement, a certified copy of each of the Certificates of
Incorporation and Registration, and the Memorandum and Articles of Association,
and a certificate of incumbency certifying the titles and signatures of the
persons authorized to consummate the transactions contemplated hereunder on
behalf of such Seller;

     5.2.1.7 The Seller’s Certificate Re: Representations and Warranties (the
“Seller’s Certificate”) in the form attached as Schedule 5.2.1.7;

     5.2.1.8 An opinion of Sellers’ counsel substantially in the form attached
as Schedule 5.2.1.8; and

     5.2.1.9 All other documents reasonably required by the Purchaser in
connection with the transactions contemplated by this Agreement, provided that
such documents do not require the Sellers to make representations, warranties
and covenants, or to incur obligations, in addition to those required by or
provided under this Agreement.

5.2.2 Purchaser. At the Closing, the Purchaser shall deliver, pay or execute and
deliver, as the case may be, the following:

     5.2.2.1 The Aggregate Purchase Price as provided in Section 1.4 hereof;

     5.2.2.2 An executed original of the deeds of transfer of the Properties;

     5.2.2.3 For the Purchaser, a resolution authorizing the transactions
contemplated by this Agreement, a certified copy of each of the partnership
certificate, the partnership agreement and any other structural documents of the
Purchaser, a certificate of incumbency certifying the titles and signatures of
the persons authorized to consummate the transactions contemplated hereunder on
behalf of the Purchaser, and a certificate of good standing, or its equivalent,
from the appropriate governmental authority in the state of the Purchaser’s
organization;

     5.2.2.4 The Assignment;

     5.2.2.5 An opinion of Purchaser’s counsel substantially in the form
attached as Schedule 5.2.2.5;

7



--------------------------------------------------------------------------------



 



     5.2.2.6 All other documents reasonably required by the Sellers in
connection with the transactions contemplated by this Agreement, provided that
such documents do not require the Purchaser to make representations, warranties
and covenants, or to incur obligations, in addition to those required by or
provided under this Agreement.

     5.3 Conditions to the Purchaser’s Obligation to Close. The obligations of
the Purchaser under this Agreement, including the obligation to pay the
Aggregate Purchase Price at Closing as provided in Section 1.4 hereof, are
subject to the satisfaction of the following conditions (unless explicitly
waived in writing):

5.3.1 Each and every representation and warranty of the Sellers contained in
this Agreement shall be true, correct and complete in all material respects as
of the date hereof and at all times through the Closing Date as certified in
Seller’s Certificate;

5.3.2 The Sellers shall have fully performed and satisfied each and every
material obligation, term and condition to be performed and satisfied by them
under this Agreement;

5.3.3 All consents, authorizations, certificates, and approvals required to be
obtained by the Sellers in connection with this Agreement shall have been
obtained;

5.3.4 The condition of the Property shall not have changed materially since the
Execution Date;

5.3.5 The Purchaser shall have received the Title Insurance Policy (or marked-up
commitment therefor) for each Property insuring fee simple title to such
Property in the amount of the Purchase Price for such Property, subject only to
the Permitted Exceptions, at the Purchaser’s expense.

5.3.6 The Sellers shall have delivered to the Purchaser all closing documents
required by Section 5.2.1 hereof.

5.3.7 The “U.S. Sellers” (as hereafter defined) shall close under that certain
Real Property Purchase and Sale Agreement, of even date herewith (the “U.S.
Purchase Agreement”), between the Purchaser and PBC-Pocono, L.L.C. and
PBC-Norfolk, L.L.C. (the “U.S. Sellers”) contemporaneously with the Closing.

5.3.8 No material adverse change shall have occurred in the financial condition
of the Tenants and the Guarantor since the Execution Date.

5.3.9 The Sellers shall have delivered to the Purchaser a certificate from each
Tenant, dated no more than 30 days prior to the Closing Date, certifying:
(1) that such Tenant has accepted the premises leased under its Lease; (2) that
such Lease is in full force and effect and has not been modified (or, if
modified, setting forth all modifications thereof), or, if such Lease is not in
full force and effect, specifying the reasons therefor; (3) the

8



--------------------------------------------------------------------------------



 



commencement date and the scheduled expiration date of such Lease, whether such
Tenant has any options to extend the term thereof and, if so, describing such
extension options; (4) the date to which the base rent and additional rent under
such Lease have been paid and the amount thereof then payable; (5) the amount of
the prepaid rent and/or security deposit, if any, being held by the
corresponding Seller, as landlord; (6) whether, to such Tenant’s knowledge,
there are then any existing defaults by the corresponding Seller in the
performance of its obligations under such Lease, and, if there are any such
defaults, specifying the nature and extent thereof; and (7) that no notice has
been received by such Tenant of any default under such Lease that has not been
cured, except as to defaults specified in such certificate. Each such
certificate shall not contain any information that is inconsistent with the
terms of the corresponding Lease; provided that such certificate may reflect any
uncured claim of breach or default, or any information that is inconsistent with
the terms of the corresponding Lease, only if such uncured claim or inconsistent
information is acceptable to the Purchaser.

5.3.10 The Purchaser shall have received as to each Property (i) a zoning letter
for the jurisdiction in which the Property is located in form acceptable to the
Purchaser or (ii) a zoning report/evaluation from a zoning consultant selected
by the Purchaser or (iii) an opinion of counsel acceptable to the Purchaser, in
each case indicating that the use and operation of the Property are in
compliance with the applicable zoning ordinance. Purchaser shall request such
zoning letter, zoning report/evaluation or opinion of counsel, as appropriate,
promptly after the Execution Date, shall thereafter diligently pursue the
issuance thereof and shall be solely responsible for any fees or costs in
connection therewith.

     5.4 Conditions to the Sellers’ Obligation to Close. The obligations of the
Sellers under this Agreement are subject to the satisfaction of the following
conditions (unless explicitly waived in writing):

5.4.1 Each of the representations and warranties of the Purchaser contained in
this Agreement shall be true, correct and complete as of the date hereof and at
all times through the Closing Date.

5.4.2 The Purchaser shall have fully performed and satisfied each and every
material obligation, term and condition to be performed and satisfied by it
under this Agreement.

5.4.3 All consents, authorizations and approvals required to have been obtained
by the Purchaser in connection with this Agreement shall have been obtained.

5.4.4 The Purchaser shall close under the U.S. Purchase Agreement
contemporaneously with the Closing.

     5.5 Transaction Costs. Regardless of whether Closing occurs, but subject to
the provisions of Article 9 hereof, each of the parties shall be responsible for
its own costs in connection with this Agreement and the transaction contemplated
hereby, including, without

9



--------------------------------------------------------------------------------



 



limitation, fees of attorneys, engineers, accountants, surveyors, title insurers
and other professionals; provided that the Purchaser shall be responsible for
all of its due diligence costs, including title examination costs, for all title
insurance premiums and charges, survey costs, mutation duties, the cost for the
preparation and delivery of title opinions, searches at the applicable land
registries, and notary fees. The Sellers shall be responsible for any fees or
costs that are charged by GE Capital in connection with the payoff of the
Mortgage Loan. Documentary stamps, clerk’s fees, transfer and recordation taxes,
costs of registration and other recording, filing and registration costs with
respect to the deeds of transfer, including, without limitation, land transfer
duties, shall be paid by the Purchaser.

6. REPRESENTATIONS AND WARRANTIES OF THE SELLERS

The Sellers, jointly and severally, and solidarily, represent and warrant to the
Purchaser that, except as described on the Schedules attached and incorporated
by reference herein, the following are true, complete and correct as of the date
of this Agreement.

     6.1 Organization. Each of the Sellers is an unlimited liability company
duly organized and validly existing under the laws of the Province of Nova
Scotia, and has all requisite power and authority to own or lease and operate
its properties (including its respective Property) and assets and to conduct its
business in the manner in which they are being owned or leased and operated and
conducted, as the case may be. Each Seller is duly qualified in all
jurisdictions where its ownership, lease or operation of assets and properties
(including the Properties) or the conduct of its business requires such
qualification.

     6.2 Authority. The execution and delivery of this Agreement and all
agreements, documents and instruments contemplated hereby, and the performance
of all transactions contemplated herein or therein, have been duly and validly
authorized by all necessary corporate action, and by all necessary action of the
board of directors, of each Seller. This Agreement and the agreements, documents
and instruments to be executed and delivered by the Sellers in connection
herewith constitute the legal, valid and binding obligations of the Sellers,
enforceable against the Sellers in accordance with their respective terms,
subject to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and similar laws generally affecting creditors’
rights and remedies, and subject, as to enforceability, to general principles of
equity, including principles of commercial reasonableness, good faith and fair
dealing (regardless of whether enforcement is sought in a proceeding at law or
in equity) and except to the extent that rights to indemnification under or
contemplated by this Agreement or such other agreements may be limited by
federal or state securities laws or public policy relating thereto. To the
knowledge of the Sellers, neither of the Sellers is required to obtain any
consent, authorization, approval or waiver from any governmental agency or
authority or from any third party in connection with the execution and delivery
of, and the performance of the obligations to be performed under, this Agreement
and the documents and instruments to be executed and delivered in connection
herewith, or, if any of the foregoing is required, it has been obtained.

     6.3 Interest in Properties. Each Seller is the registered and beneficial
owner of, and has good, marketable and insurable fee simple title (or its Quebec
civil law equivalent) to, the

10



--------------------------------------------------------------------------------



 



Properties set forth opposite such Seller’s name on Schedule 1.2, free and clear
of all hypothecs, prior claims, servitudes, encroachments, leases, charges,
liens, options, adverse claims or encumbrances, except the Permitted Exceptions.
Between the date hereof and the Closing Date, no liens, claims, hypothecs,
servitudes or encumbrances will be created by Seller or permitted to be created
by Seller on any Property other than Permitted Exceptions. Except for the
Tenants, their assigns and subtenants, if any, there are no parties in
possession of any portion of the Properties as of the Closing Date, and there
are no other rights of possession, or agreements providing for the sale,
assignment or transfer of title to either Property or portion thereof (other
than this Agreement), which have been granted by the Sellers to any third
parties.

     6.4 No Defaults. (a) Each of the Sellers has performed in all material
respects its material obligations under any agreement, license, contract, deed,
mortgage, hypothec, lease, instrument, certificate, affidavit or covenant
affecting title to the Properties; (b) there are no contracts or agreements
between either of the Sellers and any third party, such as maintenance, service,
or utility contracts, affecting title to the Properties; and (c) there are no
contracts or agreements between either of the Sellers and any third party for
the management or leasing of either Property, and there is no leasing commission
due and owing, or to become due and owing, in connection with either of the
Leases; and (d) except for the Permitted Exceptions, there are no contracts,
agreements, liabilities, claims or obligations of any kind or nature relating to
title to the Properties and to which the Purchaser will be bound or the
Properties will be subject after the Closing.

     6.5 No Litigation; No Expropriation. There are no actions, suits,
proceedings or claims pending, or to the knowledge of each Seller, threatened or
contemplated, with respect to or in any manner affecting the Properties, or
either Seller’s interest therein, or the ability of each Seller to complete the
transactions contemplated by this Agreement, or that could prevent either Seller
from satisfying its obligations under this Agreement. Neither Seller has
received written notice of any pending or threatened expropriation or similar
proceedings or special assessments affecting the Properties, or any part
thereof.

     6.6 No Violation. The execution and delivery of this Agreement and the
agreements, documents and instruments executed and delivered in connection
herewith, the consummation of the transactions contemplated hereby or thereby,
and the operation of each Property shall not: (a) conflict with, or result in a
breach of, the terms, conditions or provisions of, or constitute a default
under, any agreement, contract, mortgage, hypothec, deed, lease, license, or
instrument to which either Seller is a party or is subject or to which either
Property is subject; (b) to the Sellers’ knowledge, violate any agreement,
contract, mortgage, deed, hypothec, lease, license, franchise, restriction,
easement, servitude, restrictive covenant or instrument to which either Seller
or either Property is subject; (c) to the Sellers’ knowledge, constitute a
violation of any applicable code, resolution, law, statute, regulation,
ordinance, rule, judgment, decree or order applicable to either Seller; (d) with
respect to each Seller, violate any provision of its organizational documents;
or (e) result in the acceleration of any indebtedness or any encumbrance
pertaining to either Seller or either Property, or the cancellation of any
contract, agreement, license, instrument or lease pertaining to either Property.
Neither of the Sellers has received any written notice of any material violation
(both as to the condition and the use of the

11



--------------------------------------------------------------------------------



 



Properties) of any applicable laws, statutes, ordinances, codes (including, but
not limited to, zoning, building, subdivision, pollution, environmental
protection, water disposal, health, fire and safety engineering codes, and laws
and regulations with respect to the submetering of any utilities serving either
Property), and the rules and regulations of, any governmental authority having
jurisdiction over either of the Properties.

     6.7 Required Obligations. The Sellers have paid and performed all material
obligations relating to the Properties required to have been paid or performed
prior to the date hereof and prior to the Closing Date.

     6.8 Condition of Properties. To Sellers’ knowledge, none of the structural,
mechanical, electrical, plumbing, roofing and other major systems on either
Property are required to be replaced or are in need of material repair.

     6.9 Utilities. To the Sellers’ knowledge, usable sanitary and storm sewers
and public water, gas and electrical utilities of adequate capacity for the
operation of the Properties as presently operated, are installed in, and are
duly connected to, the Properties and can be used without any charge except the
normal user charges for sanitary sewers and the normal and usual charges imposed
for public water, gas and electrical utilities.

     6.10 Zoning. To each Seller’s knowledge, each Property is currently located
in areas zoned for its current use, which classification permits the
development, use and operation of the improvements on such Property as such
improvements currently are being used. The Sellers have no knowledge of any
threat of, and have not received written notice of, any proceeding to change
adversely or down-zone the existing zoning classification as to any portion of
either Property. The Properties are not subject to the provisions of an Act to
Preserve Agricultural Land and Agricultural Activities or the Cultural Property
Act.

     6.11 Improvements. To Sellers’ knowledge, all improvements on the
Properties comply with all requirements of applicable laws, ordinances,
regulations and orders, including, without limitation, applicable zoning,
building and fire safety codes and all restrictive covenants, if any, and other
servitudes, encumbrances or agreements affecting title to either of the
Properties.

     6.12 Environmental Matters.

     6.12.1 For purposes of this Agreement:

     6.12.1.1 “Environmental Claim” means any claim, action, cause of action,
investigation, or notice (written or oral) by any person or entity alleging
potential liability (including, without limitation, potential liability for
investigatory costs, cleanup costs, governmental response costs, natural
resource damages, property damages, personal injuries, or civil or criminal
penalties) arising out of or resulting from (a) the actual or alleged presence
or release into the environment of any Substance of Concern at any

12



--------------------------------------------------------------------------------



 



location, whether or not owned or operated by either of the Sellers, or (b)
circumstances forming the basis of any actual or alleged violation of any
Environmental Law.

     6.12.1.2 “Environmental Laws” means all federal, provincial, local, and
municipal laws, regulations, bylaws, treaties, orders in counsil, policies,
directives or guidelines relating to pollution or protection of human health or
the environment (including, without limitation, those (i) relating to actual or
threatened emissions, discharges, releases, or migration of Substances of
Concern, (ii) civil or common law principles of delictual liability, and
(iii) otherwise relating to the manufacture, processing, distribution, use,
treatment, storage, disposal, transport or handling of Substances of Consern.

     6.12.1.3 “Substances of Concern” means contaminants of any kind,
pollutants, chemicals, wastes, toxic substances, hazardous substances, or
radioactive materials, as they are regulated pursuant to any Environmental Laws,
including, without limitation, (a) petroleum or any fraction thereof,
(b) asbestos, or (c) any substance or material defined as a “hazardous material”
pursuant to Section 1 of the Environment Quality Act (R.S.Q. c. Q-2) and its
regulations.

6.12.3 To the Sellers’ knowledge, each Seller and its Property are in material
compliance with all applicable Environmental Laws.

6.12.4 To the Sellers’ knowledge, there are no pending or actual Environmental
Claims relating to the Sellers or the Properties.

6.12.5 The Sellers have not caused or, to their knowledge, allowed the
generation, treatment, storage or disposal of Substances of Concern at the
Properties, except in accordance with applicable Environmental Laws, and have no
knowledge of the release of Substances of Concern in, on or under the
Properties, or of the migration offsite of such Substances of Concern, except in
accordance with applicable Environmental Laws.

     6.13 Insurance. Neither Seller has received from any insurance company that
carries underwriters insurance on either Property, or any Board of Fire
Underwriters, any notice of any defect or inadequacy in connection with either
Property or its operation that has not been corrected.

     6.14 Compliance. To the Sellers’ knowledge, each Seller has complied in all
material respects with all laws, ordinances, rules, regulations and orders of
governmental authorities applicable to the ownership, management, operation,
maintenance and repair of the Properties.

     6.15 Leases.

6.15.1 Schedule 6.15.1 contains a true, complete and correct list of all current
Leases for the Properties or any part thereof, including, without limitation,
all agreements and understandings with respect to the use or lease of all or any
portion of the Properties or

13



--------------------------------------------------------------------------------



 



otherwise constituting Leases that are currently outstanding, including all
amendments thereof and modifications thereto, and the Sellers have delivered to
the Purchaser complete copies of each of the Leases, and complete written
descriptions of all oral modifications thereof, if any;

6.15.2 To the Sellers’ knowledge, neither Tenant has any claim or basis for any
claim for reduction, deduction or set-off against the landlord or the rent under
its Lease;

6.15.3 Each Seller is the sole owner of the lessor’s interest in the
corresponding Lease, both of the Leases are in full force and effect, and, to
the Sellers’ knowledge, there are no defaults thereunder by the Tenants or
either of the Sellers;

6.15.4 The Leases have not been modified except as reflected on Schedule 6.15.1;

6.15.5 All painting, repairs, alterations, and other work required to be
performed by each Seller, as landlord, under its Lease, if any, and all other
obligations of such Seller, as landlord, required to be performed thereunder, if
any, have been fully performed and paid for in full;

6.15.6 The Tenants are not, and shall not become, entitled to any concession,
rebate, allowance or free rent for any period subsequent to the Closing Date
without the prior written consent of the Purchaser, no change in the Leases
shall be made without the prior written consent of the Purchaser, and no new
leases as to either of the Properties shall be entered into by the Sellers after
the date hereof, except with the prior written consent of the Purchaser, in its
sole and absolute discretion;

6.15.7 Neither Tenant has given either of the Sellers notice of its intention to
vacate its demised premises prior to the end of the term of its Lease;

6.15.8 There are no leasing commissions required under or in connection with the
Leases;

6.15.9 Each Tenant is the sole lessee under its Lease. To the Sellers’
knowledge, there are no subleases of all or any part of the Properties, and
(except for any leasehold mortgage or mortgages permitted by the terms of the
respective Lease), neither of the Tenants has assigned or encumbered all or any
portion of its Lease or the corresponding Property or otherwise transferred its
interest in such Lease or such Property.

6.15.10 The commencement date and expiration date of each of the Leases are
July 28, 2001 and July 31, 2021, respectively. Neither of the Tenants has
exercised any options or rights to renew, extend, amend, modify, or change the
term of its Lease, and has no renewal options or rights other than as set forth
in its respective Lease.

6.15.11 The current monthly base rent under the Dorval Lease is $19,132.25
(CDN), and under the Granby Lease is $35,701.94 (CDN). Such monthly base rent
has been paid

14



--------------------------------------------------------------------------------



 



through August 31, 2004 for each Lease. No such rent has been prepaid for more
than one month. No abatements in such monthly base rent are currently in effect,
and neither of the Tenants is entitled to any such abatements.

6.15.12 Neither of the Tenants has made a security deposit under its Lease.

6.15.13 Each of the Tenants has accepted possession of the premises under its
Lease and is conducting its business therein.

6.15.14 There are no actions for which any landlord consent required under a
Lease has been given to the corresponding Tenant (by way of illustration and not
limitation, consent to sublease or alter the premises) that have not yet been
taken or performed.

6.15.15 To the Sellers’ knowledge, neither of the Tenants has filed, or is the
subject of any filing, for bankruptcy or reorganization under federal or state
bankruptcy, insolvency, reorganization or similar laws.

     6.16 Service Contracts. Schedule 6.16 is a list of all of the Sellers’
contracts affecting or pertaining to the Properties, including, without
limitation, union, purchase, service and maintenance agreements, and equipment
leases affecting or pertaining to the Properties or any part thereof (the
“Service Contracts”). Neither Seller is a party to any licenses or leases of
personal property or any other contracts or agreements, written or oral,
relating to the management, operation, maintenance or repair of either Property,
or otherwise, except for the Leases and the Service Contracts. The Sellers have
performed all obligations required to be performed by them, and are not in
default, under any of the Service Contracts.

     6.17 Permits. All material permits, licenses, inspections and other
approvals from all applicable governmental authorities having jurisdiction over
each Seller and Property that are necessary in connection with the ownership,
and, to the Sellers’ knowledge, in connection with the use and operation, of
each Property as it is currently used, have been obtained and are in full force
and effect.

     6.18 Taxes. The Sellers have paid all real property taxes and assessments
applicable to the Properties that are required to be paid prior to Closing.

     6.19 Books and Records. The books, records and notes of each Seller with
respect to its Property which have been made available to the Purchaser are
complete and correct in all material respects.

     6.20 No Brokers. Except for Thalhimer Commercial Real Estate (“TCRE”),
neither of the Sellers has dealt with any other broker, finder, real estate
agent or other person in connection with the transaction contemplated hereunder,
and no such broker, finder, real estate agent or other person is entitled to a
commission or finder’s fee in connection with the transaction contemplated
hereunder, or will be entitled to make any claim against either of the
Properties or the Purchaser for a commission or finder’s fee, by reason of
having been engaged by either or

15



--------------------------------------------------------------------------------



 



both of the Sellers. Sellers shall be responsible for payment of any and all
broker fees and commissions payable to TCRE in connection with the transaction
contemplated hereunder.

     6.21 Survival of Representations and Warranties; Indemnification. The
representations and warranties of the Sellers made in this Agreement shall
survive the Closing and consummation of the transactions contemplated hereby,
and shall remain in full force and effect thereafter only to the extent that the
Purchaser provides the Seller with written notice of any breach, violation or
right to indemnification thereunder within a period ending 12 months after the
Closing. The Sellers hereby agree to indemnify against and hold the Purchaser
harmless from any and all losses, damages, liabilities, claims, demands, suits,
actions, causes of action, proceedings, fines, costs and expenses, including,
without limitation, attorneys’ fees and costs, made or filed against, or
incurred by, the Purchaser and arising out of or in connection with any breach
of any of the representations, warranties and covenants of the Sellers made in
this Agreement.

     6.22 Bulk Sales. Each of the Sellers agree, for a period of 1 year
following the Closing Date, to solidarily indemnify and save harmless the
Purchaser with respect to any claim (including all reasonable legal expenses,
losses, damages, costs and expenses associated with such claims) which any
unpaid creditor of the Sellers may assert as a result of the failure by the
Sellers to obtain an unpaid creditor’s consent to the sale of the Properties
without being paid from the proceeds of sale or as a result of any
non-compliance or alleged non-compliance with the provisions of the Civil Code
of Quebec regarding the sale of an enterprise or the provisions of any other
applicable similar legislation of another jurisdiction.

7. REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

The Purchaser represents and warrants to the Sellers that the following are
true, complete and correct as of the date of this Agreement:

     7.1 Organization, Good Standing and Qualification. The Purchaser (a) is a
limited partnership duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization, (b) has all requisite power
and authority to carry on its business and to own or lease and operate its
assets and properties in the manner in which it or they are being conducted and
owned or leased and operated, as the case may be, and (c) is duly qualified to
transact business and is in good standing in all jurisdictions where its
ownership, lease or operation of its properties or assets or the conduct of its
business requires such qualification.

     7.2 Authorization. The execution and delivery of this Agreement and all
agreements, documents and instruments contemplated hereby, and the performance
of all transactions contemplated herein or therein, have been duly and validly
authorized by all requisite action of the Purchaser and its directors and
shareholders. This Agreement, and the agreements, documents and instruments to
be executed and delivered in connection herewith, constitute the legal, valid
and binding obligation of the Purchaser, enforceable against the Purchaser in
accordance with their respective terms, subject to applicable bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and similar laws
affecting creditors’ rights and remedies

16



--------------------------------------------------------------------------------



 



generally, and subject, as to enforceability, to general principles of equity,
including principles of commercial reasonableness, good faith and fair dealing
(regardless of whether enforcement is sought in a proceeding at law or in
equity) and except to the extent that rights to indemnification under or
contemplated by this Agreement or such other agreements may be limited by
federal or state securities laws or public policy relating thereto. To the
knowledge of the Purchaser, the Purchaser is not required to obtain any consent,
authorization, approval or waiver from any governmental agency or authority or
from any third party in connection with the execution and delivery of, and the
performance of the obligations to be performed under, this Agreement and the
documents and instruments to be executed and delivered in connection herewith
or, if any of the foregoing is required, it has been obtained.

     7.3 No Violation. The execution and delivery of this Agreement and the
agreements, documents and instruments to be executed and delivered in connection
herewith, the consummation of the transactions contemplated hereby or thereby,
and the operation of each Property shall not: (a) conflict with, violate, or
result in a breach of, the terms, conditions or provisions of, or constitute a
default under, any agreement, contract, mortgage, deed, lease, license,
franchise or instrument to which the Purchaser is a party or is subject;
(b) constitute a violation of any applicable code, resolution, law, statute,
regulation, ordinance, rule, judgment, decree or order applicable to the
Purchaser; or (c) violate any provision of the organizational documents of the
Purchaser.

     7.4 No Litigation. The Purchaser is not involved in any pending or, to its
knowledge, threatened litigation that, if adversely resolved, could materially
affect its operations or financial condition or the ability to perform its
obligations under this Agreement.

     7.5 No Brokers. Except for TCRE, the Purchaser has not dealt with any other
broker, finder, real estate agent or other person in connection with the
transaction contemplated hereunder, and no such broker, finder, real estate
agent or other person is entitled to a commission or finder’s fee in connection
with the transaction contemplated hereunder, or will be entitled to make any
claim against either of the Properties or the Sellers for a commission or
finder’s fee, by reason of having been engaged by the Purchaser.

     7.6 Survival of Representations and Warranties; Indemnification. The
representations and warranties of the Purchaser made in this Agreement shall
survive the Closing and consummation of the transactions contemplated hereby,
and shall remain in full force and effect only to the extent that the Sellers
provide the Purchaser with written notice of any breach, violation or right to
indemnification thereunder within a period ending 12 months after the date of
this Agreement. The Purchaser hereby agrees to indemnify against and hold the
Sellers harmless from any and all losses, damages, liabilities, claims, demands,
suits, actions, causes of action, proceedings, fines, costs and expenses,
including, without limitation, attorneys’ fees and costs, made or filed against,
or incurred by, either or both of the Sellers and arising out of or in
connection with any breach of any of the representations and warranties of the
Purchaser made in this Agreement.

17



--------------------------------------------------------------------------------



 



8. COVENANTS

     8.1 Covenants of the Purchaser. The Purchaser hereby covenants and agrees
as follows:

8.1.1 If this Agreement is terminated for any reason, the Purchaser shall
promptly return to the Sellers all materials furnished by the Sellers to the
Purchaser pursuant to this Agreement.

8.1.2 In connection with inspection of the Properties, the Purchaser shall not
unreasonably interfere with either of the Tenants or their respective business
operations on the Properties.

8.1.3 Except as and to the extent required by law, the Purchaser will not
disclose or use, and will direct its representatives not to disclose or use, any
Seller Confidential Information (as hereafter defined) with respect to the
Sellers or the Properties furnished, or to be furnished, by either the Sellers
or their respective representatives to the Purchaser or its representatives at
any time or in any manner, other than in connection with the Purchaser’s
evaluation of the transaction contemplated by this Agreement. For purposes of
this Paragraph, “Seller Confidential Information” means any information about
any of the Sellers or the Properties stamped “confidential” or identified in
writing as such to the Purchaser by any of the Sellers in connection with or
promptly following its disclosure, unless (a) such information is already known
to the Purchaser or its representatives at the time of its disclosure, or such
information becomes publicly available through no fault of the Purchaser or its
representatives; (b) the use of such information is necessary in making any
filing or obtaining any consent or approval required for the consummation of the
transaction contemplated by this Agreement; or (c) the furnishing or use of such
information is required by or necessary in connection with legal proceedings. If
this Agreement is terminated for any reason, the Purchaser will promptly return
to the Sellers, or destroy, any Seller Confidential Information in its
possession and certify in writing to the Sellers that it has done so.

8.2 Covenants of the Sellers. The Sellers hereby covenant and agree as follows:

8.2.1 If this Agreement is terminated for any reason, the Sellers shall promptly
return to the Purchaser, or destroy, all materials that were furnished by the
Purchaser to the Sellers pursuant to this Agreement and certify in writing to
the Purchaser that they have done so.

8.2.2 Except as and to the extent required by law, without the prior written
consent of the Purchaser, the Sellers shall not, and shall direct their
employees, officers, agents and representatives not to, directly or indirectly,
make any public comment, statement or communication with respect to, or
otherwise disclose or permit the disclosure of the existence of, or discussions
regarding a possible transaction between the Purchaser and the Sellers or any of
the terms or other aspects of the transaction contemplated by this Agreement,
except (i) to the extent required by judicial order or other governmental rules

18



--------------------------------------------------------------------------------



 



or regulations, or (ii) to the partners, attorneys, officers, directors,
employees, accountants and other advisors of Sellers, so long as such persons
shall have been informed of Sellers’ obligations hereunder.

8.2.3 The Sellers (i) shall not modify, amend or terminate any Lease, or enter
any new lease or other agreement for the use or occupancy of all or any portion
of the Properties, without first obtaining the written consent of the Purchaser,
and (ii) shall continue to maintain in full force and effect the insurance
coverage, if any, that they currently have in effect for the Properties.

8.2.4 The Sellers shall not become a party to any new licenses, equipment
leases, contracts or agreements of any kind relating to the Properties, except
for (a) such contracts or agreements as will be terminated at or prior to
Closing without cost or expense to the Purchaser or (b) contracts which the
Purchaser agrees, in its sole discretion, to assume at the Closing. The Sellers
shall exercise their respective rights under the Leases to cause the Tenants to
continue to maintain and operate the respective Properties, and to keep the
respective Properties and the tangible personal property thereon in such
condition and repair, as is required by the respective Leases.

8.2.5 The Sellers shall not knowingly take, allow or fail to take any action
that will cause the Properties or any of them to fail to comply in any material
respect with any federal, state, municipal and other governmental laws,
ordinances, requirements, rules, regulations, notices, codes and orders, or any
agreements, covenants, conditions, easements and restrictions currently in
effect relating to the Properties.

8.2.6 Promptly upon receipt, the Sellers shall provide the Purchaser with copies
of all written notices delivered or received under the Leases, correspondence
received from any of the Tenants, neighboring property owners, any insurance
company which carried insurance on the Properties, from any Governmental
Authorities or from any other person or entity with respect to the Properties or
any of them, in each case if delivered or received after the date of this
Agreement.

8.2.7 The Sellers shall not sell, mortgage, pledge, hypothecate or otherwise
transfer or dispose of all, or any part, of any Property or any interest
therein, nor initiate, consent to, approve or otherwise take any action with
respect to zoning or any other governmental rules or regulations presently
applicable to all or any part of any Property.

9. TERMINATION

     9.1 Termination by the Purchaser. If any condition for the protection of
the Purchaser set forth in this Agreement cannot or will not be satisfied prior
to Closing, or upon the occurrence of any other event that would entitle the
Purchaser to terminate its obligations under this Agreement, the Purchaser, at
its option, may either (a) terminate this Agreement, in which event the parties
shall have no further obligations or liabilities to each other hereunder, and
the Deposit shall be returned promptly to the Purchaser, or (b) proceed to
purchase the Properties as

19



--------------------------------------------------------------------------------



 



provided in Section 5. Notwithstanding the foregoing, (i) the parties shall
remain liable for the Post-Termination Obligations, and (ii) if the Purchaser
exercises either of the foregoing options as a consequence of a material
misrepresentation or breach of warranty by either or both of the Sellers
hereunder, or of a default by either or both of the Sellers in the performance
of their obligations hereunder, the Purchaser shall be entitled to recover the
“Due Diligence Expenses” (as hereafter defined) and shall retain all remedies at
law and in equity with respect to such misrepresentation, breach or default,
including, but not limited to, the right to recover its reasonable attorneys’
fees and costs incurred in connection therewith and (if the Purchaser has not
terminated this Agreement) the right to specific performance of this Agreement;
provided that the Purchaser shall not be entitled to seek, obtain or recover any
consequential or punitive damages. For purposes of the preceding sentence, the
term “Due Diligence Expenses” shall mean third party costs and expenses incurred
by the Purchaser in conducting its due diligence review of the Properties,
including, without limitation, the reports, investigations, surveys and other
information described in Section 2.1 hereof, and the Purchaser’s attorneys’ fees
incurred in connection with the preparation and negotiation of the letter of
intent between the parties, dated June 22, 2004, and this Agreement, and in
connection with matters related thereto. Notwithstanding any contrary provisions
hereof, a material misrepresentation or breach of warranty by either or both of
the U.S. Sellers, or a default by either or both of the U.S. Sellers in the
performance of its or their obligations, under the U.S. Purchase Agreement that
entitles the Purchaser to pursue the remedies specified in Section 9.1 of the
U.S. Purchase Agreement shall also be deemed to be a default by the Sellers in
the performance of their obligations under this Agreement that entitles the
Purchaser to pursue the remedies specified in this Section 9.1. Notwithstanding
any contrary provisions of this Section 9.1 or any other provisions of this
Agreement, the Sellers shall not have any obligations or liabilities to the
Purchaser, and the Purchaser hereby waives and releases any and all rights and
remedies that it may have against the Sellers, arising under Environmental Laws,
whether by direct action or proceeding, impleader, cross-claim or other third
party claim, action or proceeding or otherwise.

     9.2 Termination by the Sellers. If the Purchaser makes a material
misrepresentation or breach of warranty or defaults in the performance of any
obligation of the Purchaser under this Agreement for any reason, the Sellers
may, at their option, give the Purchaser prompt written notice of such default
or failure, and, after 10 days written notice thereof (if the Purchaser fails to
cure such misrepresentation, breach or default within such time), the Sellers
may, at their option, terminate this Agreement, in which event the Deposit shall
be paid to the Sellers as full and complete liquidated damages hereunder, and
the parties shall have no further claims against each other and no further
rights or obligations hereunder, except for the Post-Termination Obligations.
The Sellers shall also have the option, in lieu of terminating this Agreement,
to pursue all of the Sellers’ other remedies at law and in equity with respect
to such default or failure (including, but not limited to, the right to specific
performance of this Contract and the right to recover their reasonable
attorneys’ fees and costs incurred in connection therewith); provided that the
Sellers shall not be entitled to seek, obtain or recover any consequential or
punitive damages. Notwithstanding any contrary provisions hereof, a material
misrepresentation or breach of warranty or default in the performance of any
obligation of the Purchaser under the U.S. Purchase Agreement that entitles the
U.S. Sellers to pursue the remedies specified in Section 9.2 of the U.S.
Purchase Agreement shall also be deemed to be a

20



--------------------------------------------------------------------------------



 



default by the Purchaser in the performance of its obligations under this
Agreement that entitles the Sellers to pursue the remedies specified in this
Section 9.2. Notwithstanding any contrary provisions of this Section 9.2 or any
other provisions of this Agreement, the Purchaser shall not have any obligations
or liabilities to the Sellers, and the Sellers hereby waive and release any and
all rights and remedies that they may have against the Purchaser, arising under
Environmental Laws, whether by direct action or proceeding, impleader,
cross-claim or other third party claim, action or proceeding or otherwise.

10. MISCELLANEOUS

     10.1 Assignment. Neither this Agreement nor any interest hereunder may be
assigned or transferred by either the Sellers or the Purchaser without the prior
written consent of the other party, in such other party’s sole and absolute
discretion. Notwithstanding the foregoing provisions, the Purchaser shall be
entitled to assign its rights under this Agreement to any entity that is owned,
controlled or managed by, or under common control or management with, the
Purchaser. No such assignment shall relieve the Purchaser of any of its
liabilities or obligations under this Agreement.

     10.2 Entire Agreement. Any prior agreement or understanding among the
parties concerning the subject matter hereof is hereby superseded. This
Agreement constitutes the entire agreement among the parties with respect to the
subject matter hereof and the transaction contemplated hereunder and shall not
be modified or amended except by a written document signed by all of the
parties. This Agreement shall be for the benefit of, and shall be binding on,
the parties and their respective successors and assigns.

     10.3 Notices. All notices or other communications required or permitted
under this Agreement shall be in writing and delivered personally or by
registered or certified mail, return receipt requested, postage prepaid, or by a
nationally recognized overnight courier (such as UPS or Federal Express) with
receipted delivery, or by facsimile transmission. Notices to the parties shall
be addressed as follows:

     

  If to the Sellers:
 
   

  c/o Palm Beach Capital Partners

  180 Royal Palm Way

  Palm Beach, FL 33480

  Attn: Shaun L. McGruder

  Fax: 561-659-9055

21



--------------------------------------------------------------------------------



 



      with a copy to:
 
   

  Paul G. Saunders, II, Esq.

  Williams, Mullen, Clark & Dobbins

  Two James Center

  1021 Cary Street

  Richmond, VA 23219

  Fax: 804-783-6507
 
    If to the Purchaser:
 
   

  Gladstone Commercial Limited Partnership

  1616 Anderson Road, Suite 208

  McLean, Virginia 22102

  Attn: Mr. Christopher Massey

  Fax: 703-286-0795
 
    With a copy to:
 
   

  Winston & Strawn LLP

  1400 L Street, N.W.

  Washington, D.C. 20005

  Richard F. Williamson, Esq.

  Fax: 202-371-5950

All notices given in accordance with the terms hereof shall be deemed effective
(a) if delivered in person or by overnight courier, on the business day it is
delivered, (b) if sent by registered or certified mail, two (2) business days
after deposit with the U.S. mail, and (c) if sent by facsimile transmission, on
the date received, if it is a business day, otherwise, on the next business day.
Any party may change its address by written notice to all parties sent in
accordance with the terms of this Section, and any such notice of change of
address shall be effective five (5) days after delivery.

     10.4 Governing Law. Except with respect to conveyancing and related matters
where the laws of the Province of Quebec and Canada apply, this Agreement shall
be governed by and interpreted in accordance with the laws of the Commonwealth
of Virginia, without regard to its conflicts of law principles.

     10.5 Counterparts. This Agreement may be executed in any number of
identical counterparts, any or all of which may contain the signatures of fewer
than all of the parties, but all of which shall be taken together as a single
instrument.

     10.6 Interpretation. Both the Sellers and the Purchaser have negotiated the
terms and provisions of this Agreement, and, therefore, the rule of construction
that any ambiguities shall

22



--------------------------------------------------------------------------------



 



be construed against the drafter shall not apply, it being understood and agreed
that both parties have participated in the drafting of this Agreement.

     10.7 Risk of Loss. The Sellers shall retain the risk of loss until Closing
(except for any loss or damage caused by the Purchaser’s tests, surveys, studies
and due diligence), and the Purchaser shall bear the risk of loss after Closing.

REMAINDER OF PAGE LEFT INTENTIONALLY BLANK
SIGNATURE PAGE TO FOLLOW

23



--------------------------------------------------------------------------------



 



SIGNATURE PAGE

     IN WITNESS WHEREOF, the parties have executed this Agreement under seal:

              3058348 NOVA SCOTIA COMPANY,
a Nova Scotia unlimited liability company
 
       
Date:                     , 2004
       

  By:
                                                                                (SEAL)
   

  Name:
                                                                                
   

  Title:
                                                                                
   
 
            3058349 NOVA SCOTIA COMPANY,
a Nova Scotia unlimited liability company
 
       
Date:                     , 2004
  By:
                                                                                (SEAL)
   

  Name:
                                                                                
   

 
Title:                                                                                
   
 
            GLADSTONE COMMERCIAL LIMITED PARTNERSHIP, a Delaware limited
partnership
 
            By: Gladstone Commercial Corporation, its general partner
 
       
Date:                     , 2004
  By:                                                                  
                 (SEAL)    

          Christopher Massey, Managing Director    
1064780.06
       

24



--------------------------------------------------------------------------------



 



SCHEDULE 1.2 - PROPERTIES

                            SITE NO.     FEE OWNER     PROPERTY ADDRESS    
PURCHASE PRICE    
1)
    3058348 Nova Scotia Company, a Nova Scotia unlimited liability company    
290 Guthrie,
Dorval, Quebec     $1,528,708 (US)    
2)
    3058349 Nova Scotia Company, a Nova Scotia unlimited liability company    
855 boul. Industrial, Granby, Quebec     $2,938,632 (US)    

25



--------------------------------------------------------------------------------



 



SCHEDULE 1.4

FORM OF ESCROW AGREEMENT

THIS ESCROW AGREEMENT (this “Agreement”) is made and entered into this ___ day
of _____, 2004, among 3058348 NOVA SCOTIA COMPANY, a Nova Scotia unlimited
liability company (the “Dorval Seller”), and 3058349 NOVA SCOTIA COMPANY, a Nova
Scotia unlimited liability company (together with the Dorval Seller, the
“Sellers”), GLADSTONE COMMERCIAL LIMITED PARTNERSHIP, a Delaware limited
partnership (the “Company”), and FIRST AMERICAN TITLE INSURANCE COMPANY (“Escrow
Agent”). Reference is made to that certain Real Property Purchase and Sale
Agreement (Canada) dated as of August 11, 2004 (the “Contract”), between Sellers
and the Company. The defined terms

Purchaser and Sellers have agreed to select Escrow Agent to serve as escrow
agent with respect to the $100,000.00 deposit (together with any interest earned
thereon, the “Deposit”) to be made by Purchaser pursuant to the Contract. The
purpose of this Agreement is to prescribe instructions governing the services of
Escrow Agent with respect to the Deposit and the Closing.

1. Sellers and Purchaser hereby engage Escrow Agent to serve as escrow agent
with respect to the Deposit made by Purchaser pursuant to the terms of the
Contract, a copy of which has been delivered to and received by Escrow Agent.
Escrow Agent hereby accepts such engagement.

2. Escrow Agent acknowledges receipt of the Deposit and agrees to place the
Deposit into an interest-bearing escrow account and to notify Purchaser and
Sellers of the location and number of such interest-bearing account. Interest
shall be maintained in the escrow account as a part of the Deposit and credited
to Purchaser for tax purposes. Purchaser’s Federal Taxpayer Identification
Number is ________________.

3. Escrow Agent shall disburse the Deposit and any interest earned thereon in
accordance with the terms and conditions of the Contract.

4. In the event that there is a dispute regarding the disbursement or
disposition of the Deposit or the interest earned thereon, or in the event
Escrow Agent shall receive conflicting written demands or instructions with
respect thereto, then Escrow Agent shall withhold such disbursement or
disposition until notified by both parties that such dispute is resolved or
Escrow Agent may file a suit of interpleader at the cost and expense of Sellers
and Purchaser.

5. Escrow Agent shall not be liable for any damage, liability or loss arising
out of or in connection with the services rendered by Escrow Agent pursuant to
this Agreement unless the same results from the negligence, gross negligence, or
willful misconduct of Escrow Agent.

6. Copies of all notices given by any party hereunder shall be delivered in
person or mailed, postage prepaid, to all other parties hereto, to the following
addresses:

26



--------------------------------------------------------------------------------



 



         
 
  (1) If to Purchaser   Gladstone Commercial Limited Partnership
 
      1616 Anderson Road, Suite 208
 
      McLean, Virginia 22102
 
      Attn: Mr. Christopher Massey          
 
  with a copy to:   Winston & Strawn LLP
 
      1400 L Street, N.W.
 
      Washington, D.C. 20005
 
      Attn: Richard F. Williamson, Esq.          
 
  (2) If to the Sellers:   3058348 Nova Scotia Company
 
      3058349 Nova Scotia Company
 
      c/o Palm Beach Capital Partners
 
      180 Royal Palm Way
 
      Palm Beach, FL 33480
 
      Attn: Shaun L. McGruder          
 
  (3) with a copy to:   Paul G. Saunders, II, Esq.
 
      Williams, Mullen, Clark & Dobbins
 
      Two James Center
 
      1021 Cary Street
 
      Richmond, VA 23219

The instructions contained herein may not be modified, amended or altered in any
way except by a writing (which may be in counterpart copies) signed by Sellers,
Purchaser and Escrow Agent.

7. Purchaser and Sellers reserve the right, at any time and from time to time,
to substitute a new escrow agent in place of Escrow Agent.

8. This Agreement is intended solely to supplement and implement the provisions
of the Contract and is not intended to modify, amend or vary any of the rights
or obligations of Purchaser or Sellers under the Contract.

9. This Agreement may be executed in one or more counterparts, each of which
shall be deemed to be an original, but all of which together shall constitute
one and the same instrument; provided, however, in no event shall this Agreement
be effective unless and until signed by all parties hereto.

27



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

     

  SELLERS:
 
   

  3058348 NOVA SCOTIA COMPANY, a Nova Scotia


  unlimited liability company
 
   

  By:
                                                                                

  Name:
                                                                                

  Its:
                                                                                
 
   

  3058349 NOVA SCOTIA COMPANY, a Nova Scotia


  unlimited liability company
 
   

  By:
                                                                                

 
Name:                                                                                

  Its:
                                                                                
 
   

  PURCHASER:
 
   

  GLADSTONE COMMERCIAL LIMITED PARTNERSHIP,


  a Delaware limited partnership
 
   

  By
                                                                                

 
Name:                                                                                

  Its:
                                                                                
 
   

  ESCROW AGENT:
 
   

  FIRST AMERICAN TITLE INSURANCE COMPANY
 
   

  By:
                                                                                

  Name:
                                                                                

  Its:
                                                                                

28



--------------------------------------------------------------------------------



 



SCHEDULE 3.1 - SCHEDULED EXCEPTIONS

AS TO THE DORVAL PROPERTY



1.   Any unregistered easements, rights of way or other unregistered interests
or claims not disclosed by the Public Records which affect the land.



2.   Taxes, assessments, levies or betterment charges, which are not shown as
existing liens by the Public Records or by the records of any relevant taxing
authority.



3.   Reservations, limitations, provisos, conditions, restrictions and
exceptions contained in the letters patent or the original grant from the Crown,
as varied by statute, and unpatented mining claims.



4.   Rights to Hydro-Quebec on, under and/or over any property, without notice,
under By-law 634 adopted by Hydro-Quebec, and approved by the Quebec Government.



5.   Matters shown on the Survey/Certificate of Location dated July 19, 2001
prepared by Gaston Lemay, Q.L.S. under file no.3366 including encroachment of
curb, chain link fencing and asphalt entrance.



6.   Servitudes registered as numbers 1128231 and 1270629 with respect to the
Montreal International Airport (Dorval) Zoning Regulations.



7.   Servitude created in perpetuity under Instrument No. 1754468 and amended by
Instrument No. 1814515, 582346 and 569791 restricting the erection of terminals
or public warehouses for storage.



8.   A Servitude of right of way between the property and the adjacent property
to the west (Lot 875-231) allowing access to Guthrie Avenue, is registered under
number 3698403 and affects a 30 feet wide strip of land along either side of the
common limit of both properties.



9.   A Servitude and right of superficies created by Multiple Business Forms
Canada Inc. and the City of Dorval by deed registered under number 3764379
affecting a strip of land of 6.1 meters in width located along the entire
eastern boundary line of the Property, for City’s sewer and water conduits.



10.   Terms and conditions contained in the Lease made between 3058348 Nova
Scotia Company and Data Business Forms Inc. dated July 28, 2001 registered under
number 5281365, having a 20 year term.



11.   Real Estate Taxes, Assessments and Utilities that are not yet due and
payable.

AS TO THE GRANBY PROPERTY

29



--------------------------------------------------------------------------------



 



1.   Any unregistered easements, rights of way or other unregistered interests
or claims not disclosed by the Public Records which affect the land.



2.   Taxes, assessments, levies or betterment charges, which are not shown as
existing liens by the Public Records or by the records of any relevant taxing
authority.



3.   Reservations, limitations, provisos, conditions, restrictions and
exceptions contained in the letters patent or the original grant from the Crown,
as varied by statute, and unpatented mining claims.



4.   Rights to Hydro-Quebec on, under and/or over any property, without notice,
under By-law 634 adopted by Hydro-Quebec, and approved by the Quebec Government.



5.   Servitudes in favor of Hydro-Quebec registered under Instrument No. 198275
and 197675 against title to the property. The surveyor has confirmed however
that the servitudes do not directly concerns the subject lands.



6.   Matters shown on the Survey/Certificate of Location dated July 18, 2001
prepared by Jacques Bonneau, Q.L.S. under file no. 11384 including a minor
setback shortfall on the north limit. The building should be setback from the
street Andre-Line a minimum of 12.2 metres when in fact the actual setback is
only 12.1 and 12.0 metres.



7.   Terms and Conditions contained in the Lease made between 3058349 Nova
Scotia Company and Data Business Forms Inc. dated July 28, 2001 registered under
number 424824.



8.   Real Estate Taxes, School Taxes, Assessments and Utilities that are not yet
due and payable.

30



--------------------------------------------------------------------------------



 



SCHEDULE 5.2.1.3 - FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT

ASSIGNMENT AND ASSUMPTION AGREEMENT

     THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Assignment") made as of the
___day of ___, 2004 by and between 3058348 NOVA SCOTIA COMPANY, a Nova Scotia
unlimited liability company (the “Dorval Seller”), and 3058349 NOVA SCOTIA
COMPANY, a Nova Scotia unlimited liability company (the “Granby Seller,” and,
together with the Dorval Seller, the “Assignor"), and GLADSTONE COMMERCIAL
LIMITED PARTNERSHIP, a Delaware limited partnership (“Assignee"), recites and
provides as follows:

RECITALS:

     1. The Dorval Seller is the owner of certain real property located in
Quebec, Canada, and more particularly described in Schedule A, attached and made
a part hereof (the “Dorval Real Property"), and the Granby Seller is the owner
of certain real property located in Quebec, Canada, and more particularly
described in Schedule B, attached and made a part hereof (the “Granby Real
Property").

     2. The Dorval Seller is the lessor of the Dorval Real Property pursuant to
the lease that is listed on Schedule C, attached and made a part hereof (the
“Dorval Lease", which term shall include all guaranties of the tenants’
obligations thereunder), and the Dorval Seller is entitled to receive all rents,
issues and profits that are or will be payable pursuant to the Dorval Lease
(collectively, the “Dorval Income”, which term shall include all security and
other deposits thereunder). The Granby Seller is the lessor of the Granby Real
Property pursuant to the lease that is listed on Schedule D, attached and made a
part hereof (the “Granby Lease", which term shall include all guaranties of the
tenants’ obligations thereunder), and the Granby Seller is entitled to receive
all rents, issues and profits that are or will be payable pursuant to the Granby
Lease (collectively, the “Granby Income”, which term shall include all security
and other deposits thereunder).

     3. By deed of transfer, of even date herewith, the Dorval Seller has
conveyed the Dorval Real Property to Assignee, and by deed of transfer, of even
date herewith, the Granby Seller has conveyed the Granby Real Property to
Assignee.

     4. The Dorval Seller desires to assign to Assignee all of its rights, title
and interests in and to the Dorval Lease and the Dorval Income, the Granby
Seller desires to assign to Assignee all of its rights, title and interests in
and to the Granby Lease and the Granby Income, and Assignee desires to accept
such rights, title and interests, and to assume certain obligations with respect
thereto, all as hereafter set forth.

31



--------------------------------------------------------------------------------



 



AGREEMENT:

     NOW, THEREFORE, in consideration of the premises, the mutual covenants and
agreements herein set forth, $10.00 cash, in hand paid, and other good and
valuable consideration, the receipt and sufficiency of which the parties hereby
acknowledge, the parties hereby covenant and agree as follows:

     1. Transfer and Assignment. The Dorval Seller hereby sells, grants,
conveys, transfers, sets over, delivers, and assigns unto Assignee, its
successors and assigns, all rights, title and interests that the Dorval Seller
has in and to the Dorval Lease and the Dorval Income, and the Granby Seller
hereby sells, grants, conveys, transfers, sets over, delivers, and assigns unto
Assignee, its successors and assigns, all rights, title and interests that the
Granby Seller has in and to the Granby Lease and the Granby Income; provided
that the provisions of Section 4.1 of that certain Real Property Purchase and
Sale Agreement (Canada), dated August 11, 2004, between Assignor and Assignee,
shall govern the proration of the Dorval Income and the Granby Income between
the Dorval Seller and the Granby Seller, on the one hand, and Assignee, on the
other hand.

     2 Assumption of Obligations. Assignee hereby assumes and shall observe and
perform all of the covenants, duties, obligations and liabilities of the Dorval
Seller under the Dorval Lease, and of the Granby Seller under the Granby Lease,
accruing after, but not before, the date of this Assignment.

     3. Indemnity. The Dorval Seller hereby agrees to indemnify against and hold
Assignee harmless from all claims, demands, losses, damages, liabilities, suits,
actions, expenses and costs, including, but not limited to, attorneys’ fees,
incurred, arising out of or in connection with the Dorval Seller’s failure,
prior to the date hereof, to observe, perform and discharge each and every one
of its covenants, duties, obligations and liabilities accruing under the Dorval
Lease prior to the date of this Assignment. The Granby Seller hereby agrees to
indemnify against and hold Assignee harmless from all claims, demands, losses,
damages, liabilities, suits, actions, expenses and costs, including, but not
limited to, attorneys’ fees, incurred, arising out of or in connection with the
Granby Seller’s failure, prior to the date hereof, to observe, perform and
discharge each and every one of its covenants, duties, obligations and
liabilities accruing under the Granby Lease prior to the date of this
Assignment. Assignee hereby agrees to indemnify against and hold the Dorval
Seller harmless from all claims, demands, losses, damages, liabilities, suits,
actions, expenses and costs, including, but not limited to, attorneys’ fees,
incurred, arising out of or in connection with Assignee’s failure, after the
date hereof, to observe, perform and discharge each and every one of the
covenants, duties, obligations and liabilities assumed by Assignee pursuant to
Section 2 of this Assignment and accruing under the Dorval Lease after the date
of this Assignment. Assignee hereby agrees to indemnify against and hold the
Granby Seller harmless from all claims, demands, losses, damages, liabilities,
suits, actions, expenses and costs, including, but not limited to, attorneys’
fees, incurred, arising out of or in connection with Assignee’s failure, after
the date hereof, to observe, perform and discharge each and every one of the
covenants, duties, obligations, and liabilities assumed by Assignee

32



--------------------------------------------------------------------------------



 



pursuant to Section 2 of this Assignment and accruing under the Granby Lease
after the date of this Assignment.

     4. Headings. The headings used in this Assignment are for purposes of
convenience only and shall not be used in construing the provisions hereof.

     5. Covenant of Further Assurances. The parties agree to execute such other
documents and perform such other acts as may be necessary or desirable to carry
out the purposes of this Assignment.

     6. Successors And Assigns. This Assignment shall bind and benefit the
respective successors and assigns of the parties.

     7. Governing Law. This Assignment shall be governed by and construed in
accordance with the laws of the Commonwealth of Virginia, without regard to the
conflict of law principles thereof.

     8. Severability. The provisions of this Assignment shall be deemed
severable, and the invalidity or unenforceability of any one or more of the
provisions hereof shall not affect the validity or enforceability of the other
provisions hereof.

     IN WITNESS WHEREOF, the parties have caused this Assignment to be executed
as of the day and year first above written.

     

  ASSIGNOR:
 
   

  3058348 NOVA SCOTIA COMPANY, a Nova Scotia
unlimited liability company
 
   

  By:
                                                                                

 
Name:                                                                                

  Its:
                                                                                
 
   

  3058349 NOVA SCOTIA COMPANY, a Nova Scotia
unlimited liability company
 
   

  By:
                                                                                

 
Name:                                                                                

  Its:
                                                                                

33



--------------------------------------------------------------------------------



 



     

  ASSIGNEE:
 
   

  GLADSTONE COMMERCIAL LIMITED PARTNERSHIP,
a Delaware limited partnership
 
   

  By:
                                                                                

 
Name:                                                                                

  Its:
                                                                                

SCHEDULE A

[Dorval Real Property Legal Description]

34



--------------------------------------------------------------------------------



 



SCHEDULE B

[Description of Dorval Lease]

-2-



--------------------------------------------------------------------------------



 



SCHEDULE C

[Granby Real Property Legal Description]

-3-



--------------------------------------------------------------------------------



 



SCHEDULE D

[Description of Granby Lease]

-4-



--------------------------------------------------------------------------------



 



SCHEDULE 5.2.1.4 - FORM OF QUITCLAIM BILL OF SALE

QUITCLAIM BILL OF SALE

     THIS QUITCLAIM BILL OF SALE, dated as of ___, 2004, by and between 3058348
NOVA SCOTIA COMPANY, a Nova Scotia unlimited liability company (the “Dorval
Seller”), and 3058349 NOVA SCOTIA COMPANY, a Nova Scotia unlimited liability
company (the “Granby Seller” and, together with the Dorval Seller, “Seller”),
and GLADSTONE COMMERCIAL LIMITED PARTNERSHIP, a Delaware limited partnership
(“Purchaser”), provides as follows:

W I T N E S S E T H:

     THAT, for and in consideration of the sum of $10.00, cash, in hand paid,
and other good and valuable consideration, the receipt and sufficiency of which
Seller hereby acknowledges, (a) the Dorval Seller hereby quitclaims, grants,
bargains, sells, assigns, transfers, sets over and delivers unto Purchaser, its
successors and assigns, all rights, title and interests of the Dorval Seller, if
any, in and to all personal property, fixtures, goods, chattels, machinery,
furniture, furnishings and equipment of every kind and type, located on or used
in connection with the real property more particularly described in Schedule A
attached, including, without limitation, all rights, title and interests of
Seller, if any, in and to all compressors, engines, elevators and escalators and
other mechanical systems, fixtures and equipment, all electrical systems,
fixtures and equipment, all heating fixtures, systems and equipment, all air
conditioning fixtures, systems and equipment, all plumbing fixtures, systems and
equipment, all carpets, drapes and other furnishings, maintenance equipment and
tools, signs, appliances, and all other machinery, equipment, fixtures and
personal property of every kind and character, and all accessories,
improvements, modifications, additions, restorations, repairs and replacements
thereto and thereof (collectively, the “Dorval Personalty”), and (b) the Granby
Seller hereby quitclaims, grants, bargains, sells, assigns, transfers, sets over
and delivers unto Purchaser, its successors and assigns, all rights, title and
interests of the Granby Seller, if any, in and to all personal property,
fixtures, goods, chattels, machinery, furniture, furnishings and equipment of
every kind and type, located on or used in connection with the real property
more particularly described in Schedule B attached, including, without
limitation, all rights, title and interests of Seller, if any, in and to all
compressors, engines, elevators and escalators and other mechanical systems,
fixtures and equipment, all electrical systems, fixtures and equipment, all
heating fixtures, systems and equipment, all air conditioning fixtures, systems
and equipment, all plumbing fixtures, systems and equipment, all carpets, drapes
and other furnishings, maintenance equipment and tools, signs, appliances, and
all other machinery, equipment, fixtures and personal property of every kind and
character, and all accessories, improvements, modifications, additions,
restorations, repairs and replacements thereto and thereof (collectively, the
“Granby Personalty” and, together with the Dorval Personalty, the “Personalty”).

-5-



--------------------------------------------------------------------------------



 



     SELLER MAKES NO WARRANTY, EXPRESS OR IMPLIED, WHETHER OF TITLE,
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE OR OTHERWISE. PURCHASER HAS
MADE AND RELIED UPON ITS OWN INSPECTION OF THE PERSONALTY AND ACCEPTS IT IN “AS
IS” CONDITION.

     IN WITNESS WHEREOF, the Dorval Seller and the Granby Seller have caused
this Bill of Sale to be executed on their behalf as of the ___day of ___, 2004.

     

  SELLER:
 
   

  3058348 NOVA SCOTIA COMPANY, a Nova Scotia
unlimited liability company
 
   

  By:
                                                                                

  Name:
                                                                                

  Its:
                                                                                
 
   

  3058349 NOVA SCOTIA COMPANY, a Nova Scotia
unlimited liability company
 
   

  By:
                                                                                

 
Name:                                                                                

  Its:
                                                                                

SCHEDULE A

[Dorval Property Legal Description]

-6-



--------------------------------------------------------------------------------



 



SCHEDULE B

[Granby Property Legal Description]

- 2 -



--------------------------------------------------------------------------------



 



SCHEDULE 5.2.1.7

SELLERS’ CERTIFICATE RE: REPRESENTATIONS AND WARRANTIES

THIS SELLERS’ CERTIFICATE RE: REPRESENTATIONS AND WARRANTIES (this
“Certificate”), is made as of ___________ ___, 200__, by 3058348 NOVA SCOTIA
COMPANY, a Nova Scotia unlimited liability company, and 3058349 NOVA SCOTIA
COMPANY, a Nova Scotia unlimited liability company, each having an address at
c/o Palm Beach Capital Partners, LLC, 180 Royal Palm Way, Palm Beach, Florida
33480 (“Sellers”), to GLADSTONE COMMERCIAL LIMITED PARTNERSHIP, a Delaware
limited partnership (the “Company”) having an address at
____________________________________________________________________, in
connection with the sale of certain land and improvements located at
_________________________________________, as further identified on Exhibit A
attached hereto (collectively, the “Property”).

W I T N E S S E T H:

WHEREAS, Sellers and the Company entered into that certain Real Property
Purchase and Sale Agreement (Canada) dated as of August 11, 2004 (the
“Agreement”), for the sale of the Property.

WHEREAS, Section 5.1 of the Agreement requires the delivery of this Certificate.

NOW THEREFORE, Sellers do hereby certify to the Company that, in accordance with
Section 5.1 of the Agreement, each of the representations and warranties of
Sellers as and to the extent contained in the Agreement is true and correct as
of the date hereof.

     IN WITNESS WHEREOF, Sellers have caused this Certificate to be executed on
their behalf as of the ___day of ___, 2004.

     

  SELLER:
 
   

  3058348 NOVA SCOTIA COMPANY, a Nova Scotia
unlimited liability company
 
   

  By:
                                                                                

 
Name:                                                                                

  Its:
                                                                                

- 3 -



--------------------------------------------------------------------------------



 



     

  3058349 NOVA SCOTIA COMPANY, a Nova Scotia
unlimited liability company
 
   

  By:
                                                                                

  Name:
                                                                                

  Its:
                                                                                

EXHIBITS:

Exhibit A – Legal Description of both Properties

- 4 -



--------------------------------------------------------------------------------



 



SCHEDULE 5.2.1.8

FORM OF OPINION OF SELLERS’ COUNSEL

1. The Seller is duly organized or formed, validly existing and in good standing
under the laws of its State of organization or formation.

2. The Seller has the requisite corporate, partnership or other entity power and
authority to execute and deliver, and to perform its obligations under the [list
and define applicable transaction documents].

3. The execution and delivery of the [applicable transaction documents] by the
Seller have been duly authorized by all necessary corporate, partnership or
other entity action and the persons executing the [applicable transaction
documents] have been duly authorized to do so.

4. The execution and delivery of the [applicable transaction documents] and the
performance thereunder by the Seller will not violate the charter,
organizational documents or bylaws of the Seller.

5. Each of the [applicable transaction documents] has been duly executed and
delivered by the Seller, and all such documents are the legal, valid and binding
obligation of the Seller, enforceable against Seller in accordance with their
terms, except that enforcement may be limited by bankruptcy, insolvency,
reorganization, arrangement, moratorium, or similar laws, or by equitable
principles, relating to or limiting the rights of creditors generally.

6. To the undersigned’s knowledge, without investigation, the execution and
delivery of the [applicable transaction documents] will not breach or otherwise
violate the provisions of or cause an event of default under any agreement,
contract, mortgage or other binding commitment or existing obligation of the
Seller, and will not breach or otherwise violate any permit, license, court
judgment, decree or order of any court or any law, rule or regulation of any
governmental body to which the Seller is subject or by which Seller is bound.

7. To the undersigned’s knowledge, there are no actions, suits or proceedings
pending or threatened against the Seller or the Property (as defined in the
Purchase Agreement) that affect the Property or would materially affect the
Seller’s ability to perform under the [applicable transaction documents] or
which seeks to affect the enforceability of the [applicable transaction
documents].

8. To the undersigned’s knowledge, the Seller is not in default and has not
received any notice of default with respect to any judgment, order, writ,
injunction or decree or any lease, contract, agreement, commitment, instrument
or obligation to which it is a party or by which the Property is bound or may be
subject that affects the Property or could materially affect the Seller’s
ability to perform its obligations under the [applicable transaction documents].

- 5 -



--------------------------------------------------------------------------------



 



9. To the undersigned’s knowledge, all consents, approvals, or authorizations
required by any third party or governmental authority in connection with the
performance of the Seller’s obligations under the [applicable transaction
documents] have been properly obtained.

10. No filing, registration or qualification with any governmental authority is
required in connection with the execution and delivery by Seller of the deeds to
the Property and the [applicable transaction documents].

This Opinion may be relied upon by the Company and its counsel, Winston & Strawn
LLP.

- 6 -



--------------------------------------------------------------------------------



 



Schedule 5.2.2.5

FORM OF OPINION OF PURCHASER’S COUNSEL

1. The Purchaser is duly organized or formed, validly existing and in good
standing under the laws of its State of organization or formation.

2. The Purchaser has the requisite corporate, partnership or other entity power
and authority to execute and deliver, and to perform its obligations under the
[list and define applicable transaction documents].

3. The execution and delivery of the [applicable transaction documents] by the
Purchaser have been duly authorized by all necessary corporate, partnership or
other entity action and the persons executing the [applicable transaction
documents] have been duly authorized to do so.

4. The execution and delivery of the [applicable transaction documents] and the
performance thereunder by the Purchaser will not violate the charter,
organizational documents or bylaws of the Purchaser.

5. Each of the [applicable transaction documents] has been duly executed and
delivered by the Purchaser, and all such documents are the legal, valid and
binding obligation of the Purchaser, enforceable against Purchaser in accordance
with their terms, except that enforcement may be limited by bankruptcy,
insolvency, reorganization, arrangement, moratorium, or similar laws, or by
equitable principles, relating to or limiting the rights of creditors generally.

6. To the undersigned’s knowledge, without investigation, the execution and
delivery of the [applicable transaction documents] will not breach or otherwise
violate the provisions of or cause an event of default under any agreement,
contract, mortgage or other binding commitment or existing obligation of the
Purchaser, and will not breach or otherwise violate any permit, license, court
judgment, decree or order of any court or any law, rule or regulation of any
governmental body to which the Purchaser is subject or by which Purchaser is
bound.

7. To the undersigned’s knowledge, there are no actions, suits or proceedings
pending or threatened against the Purchaser that would materially affect the
Purchaser’s ability to perform under the [applicable transaction documents] or
which seeks to affect the enforceability of the [applicable transaction
documents].

8. To the undersigned’s knowledge, the Seller is not in default and has not
received any notice of default with respect to any judgment, order, writ,
injunction or decree or any lease, contract, agreement, commitment, instrument
or obligation to which it is a party or by which it is bound or may be subject
that could materially affect the Purchaser’s ability to perform its obligations
under the [applicable transaction documents].

- 7 -



--------------------------------------------------------------------------------



 



9. To the undersigned’s knowledge, all consents, approvals, or authorizations
required by any third party or governmental authority in connection with the
performance of the Purchaser’s obligations under the [applicable transaction
documents] have been properly obtained.

10. No filing, registration or qualification with any governmental authority is
required in connection with the execution and delivery by Purchaser of the
[applicable transaction documents].

This Opinion may be relied upon by the Sellers.

- 8 -



--------------------------------------------------------------------------------



 



SCHEDULE 6.15.1 - LEASES AND TENANTS

                                  PROPERTY                 NO.     ADDRESS    
TENANT     LEASES    
1)
    290 Guthrie, Dorval, Quebec     Data Business Form Limited     Lease
Agreement between 3058348 Nova Scotia Company, and Data Business Form Limited,
dated July 28, 2001    
2)
    855 boul. Industrial, Granby, Quebec     Data Business Form Limited    
Lease Agreement between 3058349 Nova Scotia Company, and Data Business Form
Limited, dated July 28, 2001    

- 9 -



--------------------------------------------------------------------------------



 



SCHEDULE 6.16 - SERVICE CONTRACTS

NONE

- 10 -